Citation Nr: 0205026	
Decision Date: 05/23/02    Archive Date: 06/03/02	

DOCKET NO.  97-33 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for hearing loss of 
the right ear.



REPRESENTATION

Appellant represented by:	John Steven Berry, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  
The veteran, who had active service from September 1986 to 
November 1991, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review. 

A BVA decision dated in November 1999 addressed nine issues, 
issuing final decisions on eight of those issues and 
remanding the issue of entitlement to a compensable 
evaluation for hearing loss of the right ear to the RO for 
additional development.  Specifically, the RO was to 
adjudicate an inextricably intertwined claim raised by the 
veteran of entitlement to service connection for hearing loss 
of the left ear.  The RO addressed this issue in rating 
decisions dated in June 2000, August 2000 and March 2002.  
The veteran was notified of each decision and of his 
appellate rights, but a notice of disagreement with respect 
to any of those decisions is not presently associated with 
the claims file.  As such, the matter of entitlement to 
service connection for hearing loss of the left ear is not 
now before the Board because it has not been prepared for 
appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence available 
without the veteran's cooperation has been obtained by the 
RO.  

2.  The veteran is not totally deaf in his nonservice-
connected left ear, and manifests Level II hearing in his 
service-connected right ear. 



CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss of 
the right ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
April 1998 rating decision, the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a January 
2002 letter to the veteran informed him of the VCAA and of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A.  In this regard, the veteran's service 
medical records had previously been obtained and associated 
with the claims file, and the veteran was afforded a VA 
audiological examination in connection with his current 
claim.  Further, additional VA and private medical records 
are associated with the file, but do not appear to assess the 
severity of the veteran's right ear hearing loss.  The 
veteran and his representative have not made the Board aware 
of any outstanding evidence that should be obtained prior to 
appellate review.  The Board would observe that in connection 
with the Board's earlier remand the veteran was scheduled for 
VA examinations in July and December 2000, but did not report 
for those examinations.  Accordingly, the Board finds that 
the VA has done everything reasonably possible to assist the 
veteran without his cooperation and that no further action is 
necessary to meet the requirements of the VCAA.  The case is 
now ready for appellate review.  

The veteran essentially contends that the current evaluation 
assigned for his right ear hearing loss does not accurately 
reflect the severity of that disability.  Historically, a 
rating decision dated in May 1992 granted service connection 
for hearing loss of the right ear and denied service 
connection for hearing loss of the left ear.  A 
noncompensable evaluation was assigned for the hearing loss 
of the right ear, and that evaluation has remained in effect 
since that time.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in the favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability evaluation, 38 C.F.R. § 
4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
unilateral hearing loss range from noncompensable to 10 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.  In situations where service connection 
has been granted only for hearing loss involving one ear, and 
the veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 3.383(a)(3), 4.14.  In such 
situations, a maximum 10 percent evaluation is assignable for 
hearing loss and the service-connected ear is at Level XI.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical line in Table VI (in 
38 C.F.R. § 4.85) represents nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85) by intersecting 
the vertical column appropriate for the numeric designation 
for the ear having the better hearing acuity and the 
horizontal row appropriate to the numeric designation for the 
level for the ear having the poor hearing acuity.  For 
example, if the better ear has a numeric designation of Level 
of "V" and the poor ear has a numeric designation Level of 
"VII" the percentage evaluation is 30 percent.  See 38 C.F.R. 
§ 4.85.  However, as previously indicated, when only one ear 
is service connected, unless the nonservice-connected ear is 
totally deaf, the nonservice-connected ear is considered to 
be Level I.

The regulations also provide that in cases of exceptional 
hearing loss, i.e., when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VII or Table VIIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.85(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that when the pure tone 
threshold is 30 decibels or less at 1000 hertz and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
evaluated to the next higher Roman numeral.

As for the evidence to evaluate the severity of the veteran's 
hearing loss, the veteran was afforded an audiological 
evaluation in January 1998.  The January 1998 VA audiological 
examination report indicates that pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
0
0
15
60
18
LEFT
5
0
10
15
7

Speech audiometry revealed that speech recognition ability 
was 88 percent in the right ear and 90 percent in the left 
ear.  Following the examination, the diagnosis was that there 
was a classic acoustic trauma notch in the right ear 
consistent with the veteran's report of history of noise 
exposure.

Following the Board's November 1999 remand, the RO requested 
that the veteran be afforded an audiological examination.  
The VA Medical Center (VAMC) indicated that the veteran 
failed to report for the examination scheduled for him in 
July 2000.  Following the issuance of a supplemental 
statement of the case by the RO the veteran's representative 
informed the RO that the veteran had never received notice 
for the scheduled examination and indicated a willingness to 
report for such examination.  The RO again requested that the 
veteran be afforded an audiological examination, but the VA 
Medical Center indicated that the veteran did not report for 
the examination scheduled for him in December 2000.  The RO 
then issued a supplemental statement of the case, which 
reflected the veteran's fail to report for the audiological 
examination and indicated that evidence expected from the 
examination might have been material to the outcome of the 
veteran's claim.

Based on the this evidence, the Board finds that the 
audiometric findings of the January 1998 examination, the 
only audiological evaluation of record for consideration, is 
consistent with Level II hearing of the veteran's service-
connected right ear.  Inasmuch as service connection is 
currently in effect only for hearing loss of the right ear, 
hearing loss in the nonservice-connected left ear is 
considered to be normal for rating purposes.  Combining Level 
I and II designations results in a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Board has also considered whether the provisions of 
38 C.F.R. § 4.86 pertaining to exceptional hearing impairment 
apply in the veteran's case.  However, the evidence does not 
reflect that the veteran's right ear manifests pure tone 
thresholds of 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz).  
38 C.F.R. § 4.86(a).  Additionally, the evidence does not 
reflect a pure tone threshold at 1000 hertz of 30 decibels or 
less, and 70 decibels or more at 2000 hertz.  38 C.F.R. § 
4.86(b).  As such, the veteran's hearing does not meet the 
pattern of exceptional hearing impairment.  Therefore, the 
Board concludes the current noncompensable rating for hearing 
loss of the right ear is appropriate and there is no basis 
for awarding a compensable evaluation at this time.

The potential application of various provisions of Title 38, 
Code of Federal Regulations (2001), have been considered 
whether or not they were raised by the veteran, as required 
by the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  In particular, the Board considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In the instant case, 
however, there has been no assertion or showing that the 
veteran's right ear hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Lastly, in reaching this decision, the Board is cognizant of 
the "benefit of the doubt" rule.  However, the Board finds 
that the weight of the evidence is against the veteran's 
claim for an increased evaluation, and as such, this case 
does not present an approximate balance of positive and 
negative evidence for application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for hearing loss of the right ear is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

